Citation Nr: 0823194	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran, who is the appellant, had active service from 
December 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  The veteran perfected an appeal.

In a September 2005 decision, the Board reopened the 
veteran's claims of service connection for residuals of 
injuries to the back and head and denied both claims on the 
merits.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2007 memorandum decision, the Court 
in part vacated the September 2005 Board decision with regard 
to the denial of service connection for a low back 
disability, and remanded that issue to the Board for 
additional development and consideration.  The Court affirmed 
the Board's decision with regard to the denial of service 
connection for headaches (claimed as residuals of a head 
injury) and that issue is no longer on appeal.  The case has 
been returned to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the December 2007 memorandum decision, the Court 
determined that a February 2003 VA medical examination report 
was inadequate because the examiner did not provide an 
opinion regarding a medical nexus between the veteran's 
asserted in-service back injury and his currently diagnosed 
lumbar degenerative joint disease.  Thus, in order for the VA 
to satisfy its duty to assist, the veteran is to be afforded 
a VA examination that includes an opinion concerning the 
onset of low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all low back 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to furnish an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater likelihood) 
that any low back disability found on 
examination is due to injury or disease 
during the veteran's period of service 
from December 1963 to December 1967.  

The examiner is asked to comment on the 
clinical significance of the following:  
that the veteran has maintained that he 
initially injured his lower back while 
playing football in service in 1964 and 
has suffered low back pain ever since 
then; that service medical records do not 
document any complaints or findings 
pertinent to the low back; that the 
initial post-service documentation of low 
back complaints is in the latter 1970s, at 
which time the veteran reported having had 
back pain in the 1960s and 1970s; that 
there was lower lumbar spondylosis 
revealed on VA MRI in April 1995; and that 
VA X-rays of the lumbar spine in February 
2003 showed hypertrophic degenerative 
osteoarthritis.    

The examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

2.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




